0707F U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40–F/A Amendment No. 1 (Check One) Registration statement pursuant to Section 12 of the Securities Exchange Act of 1934 or xAnnual report pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 For fiscal year ended:December 31, 2006 Commission File No.:1-13922 PETRO-CANADA (Exact name of registrant as specified in its charter) Canada 1311, 1321, 1382, 5541 Not Applicable (Province or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number, if applicable) (I.R.S. employer identification number, if applicable) 150 – 6th Avenue S.W. Calgary, Alberta Canada T2P 3E3 (403) 296-8000 (Address and telephone number of registrant’s principal executive office) CT Corporation System 111 Eight Avenue - CT New York, New York 10011 (212) 894-8940 (Name, address and telephone number of agent for service in the United States) Securities registered pursuant to Section 12(b) of the Act: Title of each class:Name of each exchange on which registered: Common SharesNew York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: 5% Senior Notes due 2014 9 ¼% Debentures Due 2021 7 7/8% Debentures Due 2026 7% Debentures Due 2028 4% Senior Notes Due 2013 5.35% Senior Notes Due 2033 5.95% Senior Notes Due 2035 For annual reports, indicate by check mark the information filed with this form: _X
